Citation Nr: 9901837	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a timely appeal has been filed in regard to the 
denial of entitlement to service connection for bilateral 
hearing loss and tinnitus and the assignment of a 
noncompensable disability rating for hemorrhoids.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to August 
1962.

This matter comes before the Board of Veterans Appeals 
(Board) from rating decisions of the Department of Veteran 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In a December 1995 decision, the RO denied claims by the 
veteran seeking entitlement to service connection for hearing 
loss, tinnitus, and hypertension; it granted service 
connection and assigned a noncompensable disability 
evaluation for hemorrhoids.  In a June 1997 decision, the RO 
denied service connection for a respiratory disorder due to 
asbestos exposure.  In a July 1997 letter, the RO informed 
the veteran that it determined that his appeal of the 
December 1995 decision, with respect to service connection 
for hearing loss and tinnitus and to the assignment of a 
noncompensable rating for hemorrhoids, was not timely filed.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he timely perfected 
his appeal of the ROs December 1995 decision denying him 
service connection for hearing loss and tinnitus and 
assigning a noncompensable rating for hemorrhoids.  
Specifically, the veteran asserts that his appeal, construed 
by the RO to involve only the issue of service connection for 
hypertension, should be construed to involve all of the other 
issues denied in the December 1995 rating decision.  He also 
avers that he was treated for hypertension with medications 
on his discharge from service and that he has had 
hypertension ever since that time.  In regard to the issue of 
service connection for a respiratory disorder due to asbestos 
exposure, the veteran contends he was exposed to asbestos 
during service while aboard Naval vessels.  Overall, the 
veteran believes that his appeal of the ROs denial of 
service connection for hearing loss and tinnitus and 
assignment of a noncompensable rating for hemorrhoids should 
be construed as timely.  He also feels that service 
connection for hypertension and a respiratory disorder due to 
asbestos exposure is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that it is without jurisdiction to 
decide the veterans claims of entitlement to service 
connection for bilateral hearing loss and tinnitus and to a 
compensable disability evaluation for hemorrhoids.  In 
addition, it finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hypertension.  The Board also finds that the veteran has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim seeking entitlement to service connection for a 
respiratory disorder, claimed as due to asbestos exposure, is 
well grounded.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss, tinnitus, and hypertension, and 
assigned a noncompensable disability rating for hemorrhoids, 
in a December 1995 rating decision.  The veteran was notified 
of the ROs decision by letter dated in December 1995.  The 
veteran filed a Notice of Disagreement (NOD) in January 1996, 
which expressly mentioned only the issue of service 
connection for hypertension.

2.  A Statement of the Case (SOC) was prepared and sent to 
the veteran regarding the issue of service connection for 
hypertension in December 1996; the veteran submitted a 
Substantive Appeal on the issue of service connection for 
hypertension in February 1997.

3.  In July 1997, the veteran indicated that he wished to 
appeal the December 1995 RO decision in regards to the issues 
of service connection for hearing loss and tinnitus and of 
the assignment of a noncompensable disability rating for 
hemorrhoids.  The RO sent the veteran a letter in July 1997, 
indicating that his appeal of the denial of service 
connection for hearing loss and tinnitus and of the 
assignment of a noncompensable rating for hemorrhoids was not 
timely filed because no NOD was received within a year of 
being notified of the ROs December 1995 decision.

4.  The claims file contains no statement submitted by the 
veteran or his accredited representative within one year of 
the December 1995 RO decision that indicates disagreement 
with the denial of service connection for hearing loss and 
tinnitus and with the assignment of a noncompensable rating 
for hemorrhoids.

5.  Service medical records show that the veterans blood 
pressure on entry to service was 140/84.  On separation from 
service, his blood pressure was 125/75.  No other blood 
pressure readings and no treatment for or diagnosis of 
hypertension during service are shown by the service medical 
records.

6.  Clinical records first show hypertensive blood pressure 
readings and the prescription of medications for hypertension 
in 1983, approximately 21 years after the veterans 
separation from service.

7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a respiratory 
disorder, claimed as due to asbestos exposure, is well 
grounded.


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the ROs December 1995 
denial of entitlement to service connection for bilateral 
hearing loss and tinnitus and assignment of a noncompensable 
disability evaluation for hemorrhoids.  38 U.S.C.A. § 
7105(a), (b), (d)(1), (d)(3) (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.300 et seq.  (1998).

2.  Hypertension was not incurred in or aggravated by the 
veterans service, and may not be presumed to have been 
incurred therein.  38 C.F.R. §§ 101(16), 1101, 1112, 1113, 
1131, 1137  (West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309  
(1998).

3.  The veteran has not presented a well grounded claim for 
service connection for a respiratory disorder, claimed as due 
to asbestos exposure, and, therefore, there is no statutory 
duty to assist the veteran in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely appeal

Under the pertinent law and regulations, [a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section.  38 U.S.C.A. § 
7105(a)  (West 1991); 38 C.F.R. § 20.200  (1997); see also 38 
C.F.R. § 20.201  (1998) (requirements for notices of 
disagreement).  The Notice of Disagreement (NOD) must be 
filed with the RO from which the claimant received notice of 
the determination being appealed within one year from the 
date of mailing of the notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1)  (West 
1991); 38 C.F.R. §§ 20.300, 20.302(a)  (1997).  Time limits 
within which a claimant is required to act to perfect a claim 
or challenge an adverse VA determination may be extended for 
good cause shown, if requested.  38 C.F.R. 
§ 3.109(b)  (1998).

An NOD is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and expressing a 
desire to contest the result.  38 C.F.R. § 20.201  (1998).  
While special wording is not required, an NOD must be in 
terms which can be reasonably construed as disagreement with 
a determination and a desire for appellate review.  Id.  If 
the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  Id.

Thereafter, upon the timely receipt of a NOD, the RO must 
prepare and furnish to the claimant a Statement of the Case 
(SOC) unless the benefit being sought is granted in full.  38 
U.S.C.A. § 7105(d)(1)  (West 1991).  The claimant must then 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. 
§ 7105(d)(3)  (West 1991); 38 C.F.R. § 20.302(b)  (1998).  
The 60-day appeals period may be extended for good cause 
shown.  38 U.S.C.A. § 7105(d)(3)  (West 1991); 38 C.F.R. § 
20.303  (1997).

In this case, the RO rendered its decision on the veterans 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, hypertension, and hemorrhoids in 
December 1995.  In that decision, it granted service 
connection and assigned a noncompensable rating for 
hemorrhoids, but denied entitlement to service connection for 
all other issues.  The RO notified the veteran of this rating 
decision by letter dated in December 1995.  In response, the 
veteran filed a Statement in Support of Claim (VA Form 21-
4138), received in January 1996, that states in whole:

		When I first tried to join the Navy, I 
was turned down because of hypertension.  
I was told to seek treatment and retry.  
The doctors took my blood pressure on 
several occasion[s] during the course of 
2 hrs.  At that time, I was accepted.  
When I was discharged from the Navy and 
during a physical I was told that I was 
suffering from hypertension and put on 
medication.  I disagree with VAs finding 
a request an appeal.  I was exposed to 
asbestos while on ship in boiler room and 
have breathing problems.  I have records 
at the VAMC, Temple, Texas.

The RO construed this statement as an NOD to its December 
1995 denial of entitlement to service connection for 
hypertension.  It also construed it as a claim of entitlement 
to service connection for a respiratory disorder due to 
asbestos exposure, discussed below.  Therefore, it issued the 
veteran a SOC in December 1996 showing that the issue of 
service connection for hypertension was on appeal.  The 
veteran perfected his appeal with a February 1997 substantive 
appeal (VA Form 9).  In that document, the veteran again 
alluded only to the issue of hypertension.

After review of the record, the Board finds that the 
veterans January 1996 Statement in Support of Claim was an 
NOD only to the issue of entitlement to service connection 
for hypertension.  The laws and regulations require that, 
when the RO adjudicates more than one issue at the same time, 
the veteran, in his NOD, must identify the specific 
determinations with which he disagrees.  38 C.F.R. § 20.201  
(1998).  In this case, he identified disagreement only with 
the issue of service connection for hypertension.  No mention 
was made at all about hearing loss, tinnitus, or hemorrhoids.  
Thus, the Board finds no basis under which to construe the 
January 1996 statement as expressing the desire to appeal the 
issues of service connection for hearing loss and tinnitus or 
the assignment of a noncompensable disability rating for 
hemorrhoids.

During the veterans personal hearing, his accredited 
representative argued that, if the RO had given a broad and 
liberal interpretation to the veterans January 1996 NOD it 
would have found that it included disagreement with the 
denial of service connection for hearing loss and tinnitus 
and of the assignment of a noncompensable rating for 
hemorrhoids.  The representative further pointed out that the 
veteran did indicate that he disagreed with the VAs 
findings.  Initially, the Board notes that the veteran did 
not use the word findings, but rather the word 
finding, suggesting that he disagreed with a singular 
determination of the RO.  This is consistent with the rest of 
his statement, which only addressed the issue of service 
connection for hypertension.  The Board attempts to construe 
all NODs liberally; however, in this case, there is no 
language to interpret.  The representative is essentially 
requesting that the Board assume the veteran wished to appeal 
the other issues.  The Board cannot do that.  Thus, it must 
find that the January 1996 statement was not an NOD in regard 
to the hearing loss, tinnitus, and hemorrhoids issues.  

The Board notes that the veteran had one year from the time 
of the ROs notification of its December 1995 notification to 
submit an NOD as to the other issues.  See 38 U.S.C.A. § 
7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 20.302(a)  
(1998).  However, the claims file contains no submissions 
from the veteran or his representative prior to December 
1996, other than a request for copies of his records.  In 
fact, the Board notes that the veteran was issued an SOC in 
December 1996 that indicated that the sole issue on appeal 
was of entitlement to service connection for hypertension.  
The veteran perfected his appeal of that issue with a 
Substantive Appeal in February 1997, without ever mentioning 
that he also wanted to appeal the other issues.  The first 
expression of disagreement with the ROs adjudication of the 
hearing loss, tinnitus, and hemorrhoids issues is a July 1997 
Report of Contact, in which the veterans representative 
indicated that the veteran wanted the January 1996 NOD to 
include the hearing loss, tinnitus, and hemorrhoids issues.  
The July 1997 Report of Contact was received after the one 
year time period had expired and, thus, is not a timely NOD.  

Absent a timely NOD, the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus and of the 
assignment of a noncompensable disability rating for 
hemorrhoids are not on appeal.  Thus, the Board is without 
jurisdiction to adjudicate the claim.  38 U.S.C.A. § 7105(a)  
(West 1991); 38 C.F.R. § 20.200  (1997).  Moreover, there is 
no correspondence or statement that can be construed as a 
request for an extension for good cause.  38 C.F.R. §§ 
3.109(b), 20.303  (1998).  

Accordingly, since the veteran did not initiate an appeal of 
the denial of service connection for hearing loss and 
tinnitus and the assignment of a noncompensable rating for 
hemorrhoids by filing a NOD in a timely fashion, these claims 
are dismissed.  

It must be emphasized that the ROs appellate processing of a 
claim, to include the certification of an appeal, does not 
serve to either confer or deprive the Board of jurisdiction 
over an issue.  See 38 U.S.C.A. § 7105  (West 1991); C.F.R. § 
19.35  (1998).  Thus, for reasons set forth above, the Board 
concludes that an appeal was not timely filed with respect to 
the veterans claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, and to a compensable 
disability rating for hemorrhoids.


II.  Service connection for hypertension

a.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  In this case, the Board finds that the 
veterans claim for service connection for hypertension is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The law provides that a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim for service connection is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Here, the veteran 
has submitted competent evidence of current hypertension and 
of a plausible relationship to service.  This is sufficient 
to make out a well-grounded claim.  Since the veteran has not 
alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available, the Board finds that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Certain chronic diseases, including hypertension, are 
entitled to a presumption of inservice incurrence if manifest 
to a compensable (disabling) degree within the one year 
period after separation from service.  38 C.F.R. §§ 3.307(a), 
3.309  (1998).  The factual basis for this presumption may be 
established by medical evidence, competent lay evidence or 
both.  Medical evidence should set forth the physical 
findings and symptomatology elicited by examination within 
the applicable period. Lay evidence should describe the 
material and relevant facts as to the veteran's disability 
observed within such period, not merely conclusions based 
upon opinion.  38 C.F.R. § 3.307b)  (1998).  The disease need 
not be diagnosed during the presumptive period, so long as 
that there is acceptable medical or lay evidence indicating 
the characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c)  (1998).  The 
presumption of service incurrence may be rebutted by any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease.  
There does not need to be a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d)  (1998).

In determining whether there has been inservice incurrence of 
a disability, the law provides that:

	[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at the time of the examination, 
acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates 
that the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.  

38 U.S.C.A. § 1132  (West 1991); 38 C.F.R. § 3.304(b)  
(1998).

In deciding claims for VA benefits claims, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991).

b.  Evidence

In this case, the medical evidence consists of service, VA, 
and private medical records, and a letter from the veterans 
past private physician.  The veteran has also submitted lay 
statements and testified at a personal hearing.

A private physicians note, dated August 1958, indicates 
blood pressure readings of 155/90, 135/90, and 130/80.

Service medical records reflect that the veterans blood 
pressure was 140/84 at the time of his induction medical 
examination in September 1958; the veterans vascular system 
was noted to be normal.  No complaint of, treatment for, or 
diagnosis of hypertension is seen in the service medical 
records, and no recorded blood pressure readings are of 
record during service.  The veterans August 1962 separation 
medical report indicates that his blood pressure was 125/75 
at the time of discharge from service.  Again, the veterans 
vascular system was reported to be normal and no hypertension 
or related disorders are noted on the report.

Private medical records from 1983 to 1992 show that the 
veteran was seen on a regular basis for check-up of his blood 
pressure.  Medication for high blood pressure was also 
prescribed and repeatedly refilled.  Systolic blood pressure 
was from a low of 138 to a high of 184 during this time 
period.  Diastolic pressure ranged from 88 to 130.

VA medical records covering the time from 1994 to 1996 
reflect, in essence, no specific treatment for hypertension, 
although a history of hypertension and the veterans use of 
high blood pressure medication are shown.  No systolic blood 
pressure readings of 160 or above and no diastolic pressure 
readings of 90 or above are recorded in VA outpatient 
records, except for those recorded during a September 1996 
stress test and during a September 1996 colon surgery.  An 
October 1995 VA examination report indicates, as medical 
history, that the veteran had a history of hypertension since 
1965 and that he had been on hypertensive medications for 30 
years.  Blood pressure readings were 220/110, 220/110, and 
200/105 at the time of the examination.  The impression was 
history of hypertension.

A February 1997 letter from the veterans past private 
physician, C. D. Goodnight, M.D., reflects that he remembered 
treating the veteran for mild to moderate hypertension 
during the Fall of 1962 and or 1963.  The letter states 
that the physician had little recollection of any further 
details, that he was now retired, and that past medical 
records were not available.

The veteran testified at a personal hearing in November 1997.  
During the hearing, he stated that he was not treated during 
service for hypertension, but that he was treated within one 
year after separation from service by Dr. Goodnight to his 
recollection.  He indicated that he was first prescribed 
hypertension medication in 1965.  He testified that he was 
seen for by several doctors over the years who intermittently 
prescribed hypertension medications, but that medical records 
were not available.

c.  Analysis

As indicated above, in order to be entitled to service 
connection for hypertension, the evidence must show that the 
veteran currently has hypertension and that he incurred 
hypertension during service or within one year after service 
or that it is otherwise related to service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  After 
careful review of all the evidence of record, the Board finds 
that the preponderance of such evidence is against a finding 
of entitlement to service connection for hypertension.

Initially, the Board finds no diagnosis of hypertension prior 
to the veterans service.  Thus, he is presumed to not have 
had hypertension upon his induction into active service.  
38 U.S.C.A. § 1132  (West 1991); 38 C.F.R. § 3.304(b)  
(1998).  It also finds that the medical evidence shows that 
the veteran currently has a problem with high blood pressure, 
as evidenced by the blood pressure readings in the 1995 VA 
examination report and by his long-term use of hypertensive 
medications.  However, the Board finds that the preponderance 
of the evidence does not show that his hypertension was 
incurred in service or within a year thereof.  Specifically, 
the Board notes that the veterans induction medical report 
and separation medical report both show blood pressure within 
normal limits.  In fact, the veterans blood pressure was 
lower at the time of separation from service compared to it 
at induction.  In addition, no complaint of, treatment for, 
or diagnosis of hypertension was shown during service.  
Overall, no medical evidence indicates that the veteran 
incurred hypertension during service.

In regard to presumptive service connection, the Board notes 
that, for present purposes, the presumptive period extended 
from August 1962 to August 1963, since the veteran separated 
from service in August 1962.  After in-depth review of the 
claims file, the Board finds that the only evidence that, at 
first glance, appears to support the presumption is the 
February 1997 letter from Dr. Goodnight.  It indicates that, 
to the physicians recollection, he treated the veteran for 
mild to moderate hypertension in the Fall of 1962 and 
or 1963, but that he remembered little else.  The Board 
first notes that this is not clinical evidence, but merely a 
recitation of medical history in letter form, dated 
approximately 34 years after said treatment is claimed to 
have occurred.  More significantly, it does not clearly 
indicate whether the veteran was treated during the 
presumptive period; the Fall of 1962 would fall within the 
one year period, but the Fall of 1963 would not.  The letter 
merely states that treatment may have been in the Fall of 
1962 or in 1963.  Moreover, the letter fails to show that any 
hypertension was manifested to a compensable degree during 
the presumptive period, as is required by law.  Compensable 
hypertension would be diastolic pressure predominantly 100 or 
more; systolic pressure predominantly 160 or more; or a 
history of diastolic pressure predominantly 100 or more with 
continuous medication required for control.  38 C.F.R. 
§ 4.104  (1997); 38 C.F.R. § 4.104  (1996).  The Board finds 
that a description of mild to moderate hypertension does 
not provide any assistance in determining whether or not the 
veterans hypertension had the manifestations of a 
compensable disability at any time from August 1962 to August 
1963.  As to the use of medication to control hypertension, 
the evidence, including the veterans own sworn testimony, 
indicates that he began medication for hypertension in 1965, 
a date well beyond the one year presumptive period.

The law also requires that, in order to be granted 
presumptive service connection, the evidence must indicate 
the characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c)  (1998).  Here, 
the Board finds no definite diagnosis of hypertension until 
at least 1983; this 20 year period is clearly an 
unreasonable time lapse for purposes of presuming that 
the veterans hypertension was incurred during service.

In sum, the Board acknowledges that veteran is entitled to 
presumptive service connection if the claims file shows 
compensable hypertension within a year after service.  Here 
there is some evidence of treatment for hypertension soon 
after service, but it is ambiguous as to whether or not such 
treatment was within a year after service and whether or not, 
at that time, the veterans hypertension was of such severity 
as to be compensable under VA regulations.  In any event, the 
presumption of service connection is rebutted if, in sound 
medical reasoning and in the consideration of all evidence of 
record, the evidence supports a conclusion that a disease was 
not incurred in service.  Here, the evidence shows no signs 
of any elevated blood pressure during service and a blood 
pressure reading of 125/75 on separation from service.  It 
also show first definite, clinical treatment for hypertension 
in 1983, with a history of medication for hypertension since 
1965.  From this evidence, the Board can only conclude that 
the preponderance of the evidence is against the 
determination that the veteran had compensable hypertension 
within one year after separation from service.

The Board has carefully considered the veterans statements, 
including testimony from the December 1997 personal hearing, 
indicating that he believes that his hypertension was 
incurred within a year after service; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) as to a relationship between his disability 
and service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, the Board concludes that entitlement to service 
connection for hypertension has not been established by the 
evidence of record.  In addition, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b) (West 1991).


III.  Service connection for a respiratory disorder due to 
asbestos exposure

a.  Background
As indicated above, prior to reviewing this claim, the Board 
must initially determine if it is well grounded.  The law 
provides that a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The claim does not need to be conclusive, but it 
must be accompanied by supportive evidence to meet the 
initial burden put on the veteran by § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611  (1992).  Mere allegation or 
speculation that the disability had its onset in service or 
is service connected is not enough to make the claim well-
grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 505  
(1993); Grottveit v. Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1997).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

Review of the service medical records shows that, according 
to the veterans September 1958 induction medical examination 
report, his nose, sinuses, lungs, chest, and heart were 
normal at the time of his entry in service; no 
respiratory disorders were noted.  During service, outpatient 
treatment records show that the veteran was treated for 
rubella with a non-productive cough in November 1958.  A 
February 1959 record shows treatment for acute pharyngitis; 
chest X-rays were negative.  X-rays of the chest in January 
1960 were essentially normal, as were subsequent X-rays in 
June 1961.  No other treatment for any problems related to 
the respiratory system is seen in the service medical 
records.  The veterans August 1962 separation medical report 
indicates that his nose, sinuses, lungs, chest, and heart 
were normal; no respiratory disorders are noted on the 
report.

No medical treatment is shown by the evidence in the claims 
file from the veterans separation from service in 1962 to 
1983, a period of 21 years.

The private medical treatment records are dated from 1983 to 
1992.  They show treatment for various ailments.  A May 1984 
outpatient record reflects an assessment of sinusitis.  A 
November 1984 record indicates that the veteran may have 
possible chronic pulmonary disease; it also indicates 
that an electrocardiogram study was within normal limits.  
Records dated January 1985 and September 1985 indicate 
sinusitis.

The VA treatment records are dated from 1994 to 1996.  In 
April 1995, the veteran had a full extraction of all of his 
teeth, the preanesthetic report indicates chronic obstructive 
pulmonary disease.  An April 1995 X-ray report reflects a 
clinical history of sinusitis; the report reveals a negative 
exam of the paranasal sinuses.  A June 1995 otolaryngology 
record reflects that X-rays revealed a possible mucocele in 
the left maxillary sinus.  A diagnosis of sinusitis was made 
in August 1995.  A September 1995 ear, nose, and throat 
examination report reflects that the veteran was seen with 
sinus problems and a cough.  The assessment was that he had 
allergies and nasal polyps.  He was treated with Nasalide.  A 
September 1995 X-ray report shows a clinical history of 
shortness of breath; the study revealed an essentially 
negative chest.  A November 1995 record indicates that the 
Nasalide had helped and that he no longer had nasal polyps.  

During the veterans November 1997 personal hearing, he 
stated that he was exposed to asbestos during service while 
working in the boiler rooms aboard Naval vessels.  He 
testified that he was not treated for respiratory problems 
during service.  He indicated that he was first told that he 
had respiratory problems by the VA physicians, but that they 
never told him that it was related to asbestos.  He also 
stated that he was not currently being treated for 
respiratory problems.  He indicated that he could not walk on 
a treadmill or large flights of stairs because his heart 
pounded too much.  The veteran stated that no medical doctor 
had told him that he had a respiratory problem due to 
asbestos exposure.

b.  Analysis

As stated above, a well-grounded claim first requires medical 
evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  After review of the entire evidence of record, the 
Board finds no competent evidence that the veteran currently 
has a respiratory disorder.  The medical evidence does show 
that the veteran was diagnosed with and treated for sinusitis 
on a few occasions in 1995, but it does not show that he has 
received treatment within the last approximately 3 years.  
The Board does find two remarks suggesting chronic 
obstructive pulmonary disease, but, again, these records are 
dated almost 3 years ago.  It is noteworthy that the veteran 
admitted, during his personal hearing, that he was not 
currently being treated for any respiratory problems.  It is 
the veterans obligation to provide some form of competent 
evidence of a current respiratory disability before his claim 
can be found well grounded.  38 U.S.C.A. § 5107  (West 1991); 
Caluza, 7 Vet. App. at 506.  Since the Board finds no such 
evidence, the first element of a well-grounded claim has not 
been satisfied.

The Board notes that, even if it presumes that the veteran 
currently has chronic obstructive pulmonary disease, 
sinusitis, or some other respiratory problem, the record must 
also contain evidence showing that the disorder is related to 
his service (i.e. a nexus).  Caluza, 7 Vet. App. at 506; 
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. §§  3.303, 3.307, 
3.309  (1997).  To be competent, such evidence must be 
medical evidence because a determination that a current 
medical disorder was incurred in or is related to an 
inservice disease, injury, or event involves issues of 
medical fact, such as medical causation or medical diagnosis.  
Grottveit, 5 Vet. App. at 92-93.  In this case, the veteran 
claimed that he had a respiratory problem and that it was 
caused by asbestos exposure during service, although he 
admitted that I knew I was around asbestos, and they told 
me I had some type of respiratory problems.  So that is why I 
put it down.  In any event, the Board finds no diagnosed 
respiratory disorders at the time of the veterans separation 
from service and no medical evidence of any respiratory 
problems until 1984, nearly 22 years later.  Asbestos 
exposure during service is neither confirmed nor refuted, but 
there is no medical evidence mentioning asbestos in any 
context.  Overall, even if the veteran currently had 
sinusitis, chronic obstructive pulmonary disease, or some 
other respiratory disorder, his claim would still be not well 
grounded, because there is no medical evidence showing that 
these disorders were incurred in or are related to his active 
service.

The Board has considered the veterans statements that he 
believes that inservice asbestos exposure caused his prior 
respiratory problems.  However, the United States Court of 
Veterans Appeals has held that lay statements alone, by a 
person without medical expertise, are not sufficient to meet 
the burden imposed by section 5107(a) as to a relationship 
between a current disability and an inservice disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The claims 
folder must contain some form of medical evidence suggesting 
a relationship between an inservice injury or disease and a 
current disorder for a claim to be well grounded.  Of course, 
the veteran would also have to provide medical evidence that 
he currently has a respiratory disorder.  Grottveit, 5 Vet. 
App. at 93.  In this case, there is no such evidence.

Overall, the Board cannot well-ground the veterans claim and 
decide it on the merits without the existence of competent 
evidence suggesting that the veteran currently has a 
respiratory problem and that it was incurred in service or is 
related to service.  Under these circumstances, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).

c.  Conclusion

In sum, the Board finds the veterans claim not well grounded 
because there is no current disability and no relation to 
service shown by the evidence of record.  Overall, since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veterans claim.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


ORDER

The appeal of the denial of entitlement to service connection 
for bilateral hearing loss and tinnitus and of the assignment 
of a noncompensable disability rating for hemorrhoids is 
dismissed.

The claim seeking entitlement to service connection for 
hypertension is denied.

                                                              
(CONTINUED ON NEXT PAGE)


The claim seeking entitlement to service connection for a 
respiratory disorder, claimed as due to asbestos exposure, is 
denied as not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
